DETAILED ACTION 
Claims 1-7 and 13-17, submitted on May 27, 2021, are allowed.  
Restrictions and Rejoinder 
Claims 1-7 are directed to an allowable product.  Claims 13-17, directed to a method of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and Group III as set forth in the Office action mailed on March 27, 2020, is hereby withdrawn (the restriction of Group II and Group IV, however, remains).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowa-ble in the present application, such claim may be subject to double patenting over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See MPEP 804.01.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628